Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated March 26, 2012, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court properly determined that he was not entitled to a downward departure from his presumptive risk level. Thus, he was properly designated a level three sex offender (see People v Wyatt, 89 AD3d 112, 128-129 [2011]; People v Bowden, 88 AD3d 972, 973 [2011]; People v Mondo, 88 AD3d 676 [2011]; People v Livingston, 87 AD3d 628 [2011]). Rivera, J.E, Hall, Roman and Miller, JJ., concur.